Exhibit 10.6

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Amendment No. 2 to Employment Agreement (this “Amendment”) is made as of
March 11, 2013, by and between Galena Biopharma, Inc. (formerly RXi
Pharmaceuticals Corporation), a Delaware corporation (“Employer”), and Mark W.
Schwartz, Ph.D., an individual and resident of the State of California
(“Employee”), with reference to the following facts:

WHEREAS, Employer and Employee are parties to an Employment Agreement dated as
of April 13, 2011, as amended by Amendment No. 1 thereto dated as of
September 23, 2011 (as so amended, the “Employment Agreement”), pursuant to
which Employee serves as Employer’s Executive Vice President and Chief Operating
Officer; and

WHEREAS, Employer and Employee wish to amend the Employment Agreement in certain
respects as provided in this Amendment.

NOW, THEREFORE, in consideration of the foregoing and other consideration, the
receipt and sufficiency of which hereby are acknowledged, Employer and Employee
hereby agree as follows:

1. Definitions. Terms not otherwise defined in this Amendment shall have the
meanings attributed to such terms in the Employment Agreement. References in the
Employment Agreement and this Amendment to this “Agreement” mean the Employment
Agreement as amended by this Amendment and as further amended from time to time
as provided in the Employment Agreement.

2. Amendments.

(a) Section 4 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

4. Term. Employee’s employment shall commence on the Effective Date and shall
terminate on September 23, 2013 (the “Term”), unless sooner terminated in
accordance with Section 6. Notwithstanding any other provision of this
Agreement, following the expiration of the Term, Employee’s employment shall
continue on the terms and provisions hereof on an “at will” basis; as such,
Employee’s employment may be terminated by Employer for any reason at any time
upon written notice to Employee, or by Employee for any reason at any time upon
not less than 30 days’ prior written notice to Employer, subject to Section 6.2
of this Agreement.

 

1



--------------------------------------------------------------------------------

(b) Section 6.2 of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:

6.2. Termination by Employer without Cause. Employer may also terminate
Employee’s employment without Cause at any time; provided, however, that
(i) Employer shall remain obligated to continue paying Employee’s Base Salary at
the time of termination for a period of six months following the termination,
and (ii) Employee’s Option shall continue to vest for the remainder of the Term.
Upon any termination pursuant to this Section 6.2, Employee shall, not later
than three days after the date of termination, be entitled to payment of any
unused vacation time (only as accrued as of the date of such termination as
provided in this Agreement and in accordance with applicable law) and
reimbursement of business expenses accrued but unpaid as of the date of
termination. If in the event of a change of control of Employer during the Term,
the compensation, benefits, title, or duties of Employee under this Agreement
are reduced, or Employee must relocate more than 50 miles from his current
residence, Employee shall be considered terminated by Employer without Cause,
with all of the benefits and payments due Employee as detailed in this
Section 6.2.

3. No Other Changes to the Employment Agreement. Except as expressly amended by
this Amendment, all of the terms of the Employment Agreement shall remain in
full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

GALENA BIOPHARMA, INC.       EMPLOYEE By:  

/s/ Mark J. Ahn

     

/s/ Mark W. Schwartz

  Mark J. Ahn, Ph.D., President and Chief Executive Officer       Mark W.
Schwartz, Ph.D.

 

2